Hooker, J.
(dissenting). I do not concur in a reversal of this cause, for the reason that in my opinion the *325testimony conclusively shows that the plaintiff assumed the risk of riding upon the end of the car, but for which he would have suffered no injury. He is justly chargeable with contributory negligence under the rule of the following cases cited by counsel: Hickey v. Railroad Co., 14 Allen (Mass.), 429; Posey v. Railway Co., 102 Fed. 236; Glover v. Scotten, 82 Mich. 369; Railroad Co. v. Jones, 95 U. S. 439. See other cases cited in defendant’s brief: Wilson v. Railroad Co., 94 Mich. 20; Benage v. Railway Co., 102 Mich. 76; Fluhrer v. Railway Co., 121 Mich. 217; Nieboer v. Railway Co., 128 Mich. 487. The case of Fluhrer v. Railway Co. is closely analogous to the present one, and, in my judgment, identical in principle. Mr. Justice Grant, with the approval of the entire bench, quoted from Glover v. Scotten, as follows:
“When a safe place was provided for switchmen to ride, and they chose to ride in a more dangerous one, and always did so, that would not release them from contributory negligence.”
Warden v. Railroad Co., 94 Ala. 277 (14 L. R. A. 552), is a similar case to Glover v. Scotten, supra, which it cites approvingly, together with many other cases involving the same point. See Kresanowski v. Railroad Co., 18 Fed. 229; Doggett v. Railroad Co., 34 Iowa, 284; Flynn v. Railway Co., 83 Wis. 238; George v. Railroad Co., 109 Ala. 245; Wherry v. Railway Co., 64 Minn. 415. The case of St. Louis, etc., R. Co. v. Schumacher, 152 U. S. 77 (opinion by Mr. Justice Brown), is substantially on all fours with the present case.
I understand that the question of defendant’s negligence, in occupying the exposed place, should not be made to depend upon the probability of a collision. In none of the cases cited was there a probability of the accident that actually occurred, or, for that matter, any other accident. In the great majority of cases trains go through without accidents and are operated without casualty. Yet all kinds of accidents do happen, and courts do not hold that *326they must be anticipated before exposure to the possibility of them can be said to be negligent. In the minority opinion filed recently in the case of Morgan v. Railway Co., 138 Mich. 631, many cases are cited which hold that it is negligence per se for a passenger to voluntarily and unnecessarily stand upon the platform of a coach, and none of them intimate that it depends upon the question of his knowledge of unusual circumstances which contribute to or cause the accident. If contributory negligence cannot exist until it can be said that it is incurred with the knowledge of the particular facts which are to cause the impending accident, there can be no such thing as contributory negligence in a large class of cases where it has not heretofore been questioned. My understanding is that if the act is hazardous, in the light of human experience, it is negligence which may become contributory if the injury could not have occurred but for such negligence, or is contributed to by such negligence. See Quinn v. Railroad Co., 51 Ill. 495; Camden, etc., R. Co. v. Hoosey, 99 Pa. St. 492; Worthington v. Railroad Co., 64 Vt. 107 (15 L. R. A. 326); York v. Railroad Co., 84 Me. 117 (18 L. R. A. 60); Rolette v. Railway Co., 91 Minn. 16.
In Warden v. Railroad Co., 94 Ala. 277 (14 L. R. A. 552), the Alabama supreme court held it to be negligence per se for a brakeman to unnecessarily sit on a crossbeam in front of an engine running between stations, where the injury was directly the result of the pilot colliding with a rail of a bisecting railroad. The court said:
“ Not only so, but it is equally clear from the testimony that the casualty was directly the result of the pilot’s colliding with a rail of a bisecting road, that no other part of the train or engine was injured, that no other of the several persons on the train was hurt, and that he would not have been hurt but for his having taken this position on the pilot.
“ There being thus no doubt that plaintiff’s presence on the pilot contributed proximately to the injuries he sustained, the main question in the case is whether his being there at the time of the accident was negligence in se on *327his part, and to be so declared by the court, as a matter of law. The authorities are believed to be uniform to the support of the affirmative of this inquiry. The investigations of the court and counsel have failed to disclose a single adjudged case to the contrary, while many courts are upon record as holding, either by analogy or directly, that to ride upon the pilot or crossbeam in front of an engine while proceeding on its way along the line of its track, without justifying necessity therefor, involves per se such negligence as will defeat an action counting upon injuries received while so riding, and which would not have been received but for the plaintiff’s being there. Even the assumption of less dangerous, but at the same time improper, positions on moving trains, voluntarily and unnecessarily, has been many times held to be contributory negligence as a matter of law, neutralizing the negligence of the defendant, and destroying an otherwise good cause of action. ”
Railroad Co. v. Jones, 95 U. S. 439, is a case where a trainman rode on the pilot or bumper of an engine, while there was room for him in a box car provided for the purpose, and where he would have been safe. In Warden v. Railroad Co., supra, in commenting on this case, the court said:
“ There was room for him in the box car, as there was room for the plaintiff here on the train; and none of those in the box car were hurt, as here all who remained on the cars escaped injury. It was held that, as the plaintiff would not have been injured had he used ordinary care, he was not entitled to recover, Mr. Justice Swayne observing :
“ ‘His injury was due to his own recklessness and folly. He was himself the author of his misfortune. This is shown with as near an approach to a demonstration as anything short of mathematics will perSiit.’ ”
In Kresanowski v. Railroad Co., 18 Fed. 229, it was held that the plaintiff himself so far contributed to his injury by his own negligence in placing himself in such a dangerous position that he could not recover; and that, there being evidence that there was no room for the plaintiff on the tender, and that he had in effect been author*328ized- or invited by the company to ride over the pilot, that the plaintiff being of age, and able to see and know the risks of the position, even the fact of such invitation and authorization would not justify him in placing himself in a position of obviously great risk and danger.
Our own case of Glover v. Scotten, 82 Mich. 369, is cited with approval in Warden v. Railroad Co., and commented on as follows:
“But the strongest support of this doctrine is found in the circumstances of a Michigan case, and the several decisions which were made in different actions which grew out of it. The facts were that a switchman in the employ of a railway company was killed. The engine upon which he was employed, and which was at the time engaged in switching cars about the yard of the company, ran into a truck owned by the defendant, an individual having no connection with the railway company, and driven by his teamster. The result of the collision was the death of the switchman, injury to defendant’s teamster, and destruction of the truck and team. The switchman at the time of the collision was sitting on the crossbeam of the pilot, with his feet hanging down over the ‘cowcatcher.’ * * * Several actions grew out of the transaction. The teamster sued the railroad company, counting on the personal injuries he sustained. The company was found negligent; the judgment went against it, which was paid. The railroad company also paid the owner for the loss of his truck and team. The personal representative of the dead switch-man sued the railroad company in the circuit court of the United States, claiming that the death of his intestate resulted from the negligenee of the railroad company in not ringing the bell or blowing the whistle for the crossing over which the truck was passing when the collision occurred, in not having a flagman there to keep the way clear, in obstructing the switchman’s view of the crossing, etc. Judge Brown, now of the Supreme Court of the United States, before whom the case was tried, directed a verdict for the defendant, upon the ground that the switch-man was guilty of contributory negligence in being at the time on the crossbeam of the pilot. The administrator of the switchman then sued the owner of the team and truck, and this last case went to the Supreme Court of Michigan, and was there determined against the plaintiff, who had *329recovered in the nisi prius court, on the ground that the trial judge had left it to the jury to say whether the switch-man was guilty of contributory negligence, when the court itself should have determined that he was guilty of negligence which contributed to his death, as a matter of law, and thus withdrawn that issue from the jury altogether. Grant, J., rendering the opinion of the court, said:
“ ‘ Several questions are raised by the record, but the plaintiff’s right to recover is barred by his decedent’s contributory negligence, rendering a determination of the other questions unnecessary. There is no dispute about the facts. The judge found as a fact, and so charged the jury, that there is no testimony in the case that the deceased was obliged to ride upon the cowcatcher, and left it to the jury to determine whether or not this constituted negligence on his part. In the absence of proof, we cannot believe that any railroad company requires its switchmen, or any of its employés, to ride in so dangerous a place. There was a safer place for him to ride. He was neither required nor directed to ride in a position which every person of ordinary intelligence and observation knows was the most dangerous he could have chosen. The fact that upon switch engines switchmen rode standing upon the platform provided for them in front of the engine had no tendency to prove that the deceased was justified in riding in a sitting posture upon the cowcatcher of a road engine; nor would the fact that switchmen were in the habit of riding upon the cowcatcher excuse the deceased, as between him and defendant. Yet the judge substantially left the jury to determine the question of contributory negligence by the determination of the question as to whether the deceased was riding in the usual and ordinary place upon the engine. If switchmen always rode there, still that fact would not take them without the rule of contributory negligence. When a safer place is provided, and employés choose a more dangerous one, they do it at their own risk. The difference in danger between standing on a platform of a regular switch engine and sitting on a cowcatcher with one’s legs hanging over it is apparent. In the one case the switchman is ready to jump upon the approach of danger; in the other, considerable time must elapse before he could recover his standing position upon the pilot beam and put himself in readiness to avoid danger. In the present case deceased was the only one upon the engine who was injured. He chose the only place in which he could have been injured, and chose a sitting posture instead of a standing posture.’ ”
In this Michigan case there was a collision not to be expected, and there was no suggestion of the theory that a *330man was not to be charged with contributory negligence unless he had notice of the danger.
The case of Martin v. Railroad Co., 41 Fed. 125, is another case where an employé, unnecessarily in a place of danger, i. e., on the platform, who was injured by an unforeseen collision, was chargeable with contributory negligence. See, also, Judkins v. Railroad Co., 80 Me. 417; Hickey v. Railroad, 14 Allen (Mass.), 429; Lehigh Valley R. Co. v. Greiner, 113 Pa. St. 600. This case arose over an accident caused by a collision. Martensen v. Railroad Co., 60 Iowa, 705.
The Federal Supreme-Court has held to the same rule in Railroad Co. v. Jones, 95 U. S. 439. It was applied to a laborer who rode on a pilot, rather than in a car provided for the purpose, as we have already shown; while, as already said, the case of St. Louis, etc., R. Co. v. Schumacher, 152 U. S. 79, is not distinguishable from the present case, and contains no hint that the effect of plaintiff’s was any different because he did -not know of exceptional conditions and dangers. We can only ingraft such a rule upon the law by overruling not only a large number of cases in the various State and Federal courts, but the cases of Glover v. Scotten, 82 Mich. 369, Benage v. Railway Co., 102 Mich. 73, and Nieboer v. Railway Co., 128 Mich. 486. In both of the last-mentioned cases there were dissenting opinions, which took the ground that the question of contributory negligence depended upon the apparent, and not unforeseen, dangers. See dissenting opinions 102 Mich. 77, and 128 Mich. 491. But the doctrine was not accepted, but distinctly denied in both. See opinion of Long, J., 102 Mich. 76, and Grant, J., 128 Mich. 488, and authorities cited, including Glover v. Scotten, which is approved and followed in the former. The rule of Glover v. Scotten has been applied in many cases. It was announced by a unanimous bench, and, until the Case of Benage, it does not seem to have been questioned. That was an extreme case in this, viz., that the nature of the accident was extraordinary, so much so that it afforded a plausible *331reason for the view taken in the minority opinion. But it was seen that the principle then announced, had it been adopted, would be forced upon us in all cases by inexorable logic, and it was deliberately discarded.
It is claimed that the question is affected by the conversation between the plaintiff and the assistant superintendent, i. e., the latter said, “You had better go inside,” to which the former answered, ‘ ‘ I thought I would stay here and look after the tools; I have a good seat;” to which the latter responded, “All right, then.” It is only upon the theory that this gives the jury the right to infer from these words that which they do not import, viz., that the assistant superintendent’s answer, or his failure to insist upon plaintiff’s going inside, relieved the plaintiff from the assumption of the risk and the con sequent contributory negligence. It does not justify the inference of a request to stay and care for the tools, nor is it evidence of more than acquiescence in the determination of the plaintiff to ride on the open car, where he said he had a good seat, at his own risk. The case is not different from that of a passenger who rides on a platform. The trainmen seldom order such to go inside, yet the failure to do so does not relieve the passenger from injuries resulting therefrom. The rule is that, when one voluntarily and unnecessarily occupies the dangerous place, he is guilty of contributory negligence. There is nothing in the testimony to indicate that plaintiff did not voluntarily and unnecessarily occupy this place of danger, hence the jury should not be permitted to infer the contrary. Quinn v. Railroad Co., 51 Ill. 495; Camden, etc., R. Co., v. Hoosey, 99 Pa. St. 492; Worthington v. Railroad Co., 64 Vt. 107 (15 L. R. A. 326). See opinion of Hooker, J., in case of Morgan v. Railway Co., 138 Mich. 631, for other authorities.
In the absence of any conversation, it is clear that no claim could be made that his act was not voluntary. The conversation actually had shows that the company’s agent protested against his staying, i. e., gave him warning that he better go inside. The plaintiff not only remained out*332side voluntarily, but rather insisted on staying there. It is as though he begged the privilege. No further protest was made. The assistant superintendent said, “Very well, then;” in other words, “Do so if you wish to.” The fact that plaintiff said he went there to watch the tools does not justify the assumption that he did not go there voluntarily and unnecessarily, or that he was even asked to stay and watch the tools, if that would in any case change his liability to answer for the negligence as his own voluntary act. Wiggins Ferry Co. v. Hill, 112 Ill. App. 475.
I do not express an opinion on other points.
The judgment should be affirmed..
Grant, J., concurred with Hooker, J.
Ostrander, J. I am in favor of affirming the judgment for defendant, upon the ground that the defendant is not shown to have been guilty of the negligence relied upon.